Exhibit 10.1

 

HUNTSMAN CORPORATION

STOCK INCENTIVE PLAN

 

Nonqualified Stock Option Agreement

 

Grantee:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

NQO Grant Number:

 

                          

 

 

 

Exercise Price per Share:

 

 

 

 

 

Number of Option Shares Granted:

 

 

 

1.             Notice of Grant.  You are hereby granted an option (“Option”)
pursuant to the Huntsman Corporation Stock Incentive Plan (the “Plan”) to
purchase the number of shares of Common Stock of Huntsman Corporation (the
“Company”) set forth above, subject to the terms and conditions of the Plan and
this Agreement.  This Option is not intended to be an incentive stock option
within the meaning of Section 422 of the Code.

 

2.             Vesting and Exercise of Option.  Subject to the further
provisions of this Agreement, the Option shall become vested and may be
exercised in accordance with the following schedule, by written notice to the
Company at its principal executive office addressed to the attention of its
Secretary (or such other officer or employee of the Company as the Company may
designate from time to time):

 

Anniversary of
Date of Grant

 

Cumulative
Vested Percentage

 

1st

 

331/3 

%

 

 

 

 

2nd

 

662/3 

%

 

 

 

 

3rd

 

100

%

 

Notwithstanding the above vesting schedule, and subject to the further
provisions of this Agreement, if not already fully vested the Option shall
become vested in full immediately prior to a Change of Control (as defined in
the Plan, as may be amended from time to time).

 

If your employment with the Company is terminated for any reason (including
without limitation on account of death, disability, or retirement), the Option,
to the extent vested on the date of your termination, may be exercised, at any
time during the six month period following such termination, by you or by your
guardian or legal representative (or by your estate or the person who acquires
the Option by will or the laws of descent and distribution or otherwise by
reason of the death of you if you die during such period), but in each case only
as to the vested number of Option shares, if any, that you were entitled to
purchase hereunder as of the date your employment so terminates. All Option
shares that are not vested on your termination of employment shall be
automatically cancelled and forfeited without payment upon your termination. For
purposes of this

 

--------------------------------------------------------------------------------


 

Agreement, “employment with the Company” shall include being an employee or a
director of, or a consultant to, the Company or an Affiliate.

 

There is no minimum or maximum number of Option shares that must be purchased
upon exercise of the Option.  Instead, the Option may be exercised, at any time
and from time to time, to purchase any number of Option shares that are then
vested according to the provisions of this Agreement.

 

Notwithstanding any of the foregoing, the Option shall not be exercisable in any
event after the expiration of 10 years from the above Date of Grant.

 

3.             Method of Payment.  Payment of the aggregate Exercise Price for
the Share being purchased shall be by any of the following, or a combination
thereof, at your election:  (a) cash; (b) check; (c) consideration received by
the Company under a cashless broker exercise program approved by the Company; or
(d) the constructive surrender of other Shares which (i) in the case of Shares
acquired upon exercise of an option, have been owned by you for more than six
months on the date of surrender, unless waived by the Committee in its
discretion, and (ii) have an aggregate Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Shares being purchased.

 

4.             Nontransferability of Option.  Without the express written
consent of the Committee, which may be withheld for any reason in its sole
discretion, this Option may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution and may be exercised during your
lifetime only by you.  The terms of the Plan and this Agreement shall be binding
upon your executors, administrators, heirs, successors and assigns.

 

5.             Entire Agreement; Governing Law.  The Plan is incorporated herein
by reference.  The Plan and this Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof, and may not be modified materially
adversely to your interest except by means of a writing signed by the Company
and you.  This Agreement is governed by the internal substantive laws, but not
the choice of law rules, of the state of Delaware.

 

6.             Withholding of Tax.  To the extent that the exercise of the
Option results in the receipt of compensation by you with respect to which the
Company or a Subsidiary has a tax withholding obligation pursuant to applicable
law, unless other arrangements have been made by you that are acceptable to the
Company or such Subsidiary, which, with the consent of the Committee, may
include withholding a number of Shares that would otherwise be delivered on
exercise or vesting that have an aggregate Fair Market Value that does not
exceed the amount of taxes to be withheld, you shall deliver to the Company or
the Subsidiary such amount of money as the Company or the Subsidiary may require
to meet its withholding obligations under such applicable law.  No delivery of
Shares shall be made pursuant to the exercise of the Option under this Agreement
until you have paid or made arrangements approved by the Company or the
Subsidiary to satisfy in full the applicable tax withholding requirements of the
Company or Subsidiary.

 

2

--------------------------------------------------------------------------------


 

7.             Amendment.  Except as provided below, this Agreement may not be
modified in any respect by any oral statement, representation or agreement by
any employee, officer, or representative of the Company or by any written
agreement which materially adversely affects your rights hereunder unless signed
by you and by an officer of the Company who is expressly authorized by the
Company to execute such document.  This Agreement may, however, be amended as
permitted by the terms of the Plan, as in effect on the date of this Agreement.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
Committee determines that the terms of this grant do not, in whole or in part,
satisfy the requirements of Section 409A of the Code, the Committee, in its sole
discretion, may unilaterally modify this Agreement in such manner as it deems
appropriate to comply with such section and any regulations or guidance issued
thereunder.

 

8.             General.  You agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement.  In the
event of any conflict, the terms of the Plan shall control.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement.

 

 

HUNTSMAN CORPORATION

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

Signature

 

3

--------------------------------------------------------------------------------